Citation Nr: 1224119	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.  Jurisdiction over the Veteran's claim has since been transferred to the RO in Winston-Salem, North Carolina.

In October 2011, the Veteran submitted additional relevant medical evidence in support of his claim, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2011).  However, in light of the Board's favorable disposition of his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.


FINDING OF FACT

The Veteran's current sleep apnea was incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred sleep apnea during his active service.  Specifically, he contends that he experienced trouble sleeping, frequent headaches and congested sinus infections due to his sleep apnea.  He additionally contends that his sleep apnea symptoms have consisted of loud snoring, and numerous episodes of breathing stoppage associated with moderate jerking of the legs while sleeping.   

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the Veteran's current sleep apnea diagnosis, he was afforded a VA respiratory disease examination in March 2009.  After examining the Veteran, the examiner diagnosed obstructive sleep apnea.  Additionally, recent private treatment records from the Southeastern Sleep Disorders Center of Salem Chest Specialists show that he was diagnosed with severe obstructive sleep apnea through private examination as recently as August 2007.  Based on these diagnoses, the Board finds that the first required element to establish service connection has been met.  See Davidson, supra.

With respect to the final two elements required to establish service connection for sleep apnea, in service incurrence of the disability and a nexus between the Veteran's service and his current sleep apnea disability, the Board notes that a review of the Veteran's service treatment records (STRs) reveals that they are devoid of any reference to, complaint of, or treatment for sleep apnea during his active service.  While his STRs reveal that he did suffer from sinus congestion and that he experienced trouble sleeping associated with chest pains, there is no noted connection between these incidents and his claimed sleep apnea.  

Nonetheless, the Veteran's wife, A. R. A., provided a statement in September 2007 indicating that she had been concerned with the Veteran's inability to sleep well since 1999.  She described that she had witnessed his difficulty with sleep over the last several years.  Specifically, she witnessed him stop breathing during his sleep.  She noted that when this would happen, she would become alarmed and shake him to awaken him so that he would resume breathing.  She additionally noted that he experienced symptoms such as loud snoring, tossing and turning, and episodes of uncontrolled leg and arm movements.  She contended that his symptoms have increased in severity over the years.  

Given the Veteran's experience with the symptoms and diagnoses involving his obstructive sleep apnea, he is competent to report the symptoms of having sleep apnea.  This is largely the case because his experience and reporting of these symptoms has involved a contemporaneous medical diagnosis.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  In a case where the Veteran is deemed competent to report medical symptoms, the Board is within its province to weigh the testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of experiencing symptoms indicative of sleep apnea during his active service is competent and credible.  Additionally, the Veteran's wife presented a detailed and credible statement indicating the symptoms that he has suffered and the fact that she has been concerned with these symptoms increasing in severity since 1999.  As such, the Board finds that the statements from the Veteran and his wife, reporting that he has suffered with symptoms indicative of sleep apnea since the time of his active service as credible and probative, and add weight to his overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Based on this evidence, the Board will afford the Veteran the benefit of the doubt and find that the second required element to establish service connection for sleep apnea has been met.  See Davidson, supra.

The first post-service medical evidence of record pertaining to the Veteran's sleep apnea claim is found in treatment records from the Rebsamen Medical Center, dated beginning in February 2001, less than one year following his separation from service.  After undergoing a sleep study, he was diagnosed with mild obstructive sleep apnea.  He had presented for the study with symptoms of apnea, snoring, and excessive daytime sleepiness.  He was also noted to suffer from insomnia.  He underwent a subsequent sleep study in March 2001 to determine the optimal level of nasal continuous positive airway pressure (CPAP).  

No further treatment for sleep apnea is noted in the record until June 2007 when the Veteran sought treatment from Jason Thomason, M.D., a Diplomate of the American Board of Sleep Medicine, at the Southeastern Sleep Disorders Center of Salem Chest Specialists.  His symptoms at that time included excessive daytime sleepiness, loud snoring, and witnessed apneas.  He underwent a sleep study in July 2007 which again revealed a diagnosis of obstructive sleep apnea.  In August 2008, his diagnosis of severe obstructive sleep apnea was confirmed, and he was noted to be tolerating his CPAP machine.  

In an October 2011 letter, Dr. Thomason provided the opinion that it was as likely as not that the Veteran's sleep apnea, which was originally diagnosed in 2001 had its onset while he was still on active duty in 2000.  Dr. Thomason further indicated that he suspected that the Veteran likely suffered from obstructive sleep apnea for many years prior to his diagnosis, as this is usually the case.  

Dr. Thomason's opinion, which was based on the Veteran's noted medical history of sleep apnea, as diagnosed shortly following his separation from service, and based on his noted experience that usually individuals diagnosed with sleep apnea suffer from the disability for many prior to initial diagnosis, strongly supports the finding that the Veteran suffered from sleep apnea during his active service.  Further, this well-informed, fully articulated, and well-reasoned opinion, linking the Veteran's current sleep apnea to his active service, serves to satisfy the third required element to establish service connection.  See Nieves-Rodriguez, 22 Vet. App. 29, see also Davidson, supra.

In reaching this determination, the Board notes that the during his aforementioned VA respiratory disease examination, the VA examiner, after diagnosing the Veteran's sleep apnea, indicated that although the Veteran clearly experienced symptoms of sleep apnea within one year of his separation from active service, that he could not say that the Veteran's had sleep apnea while in service without resort to mere speculation.  The examiner further noted that there was no evidence in the Veteran's STRs to indicate that he suffered from sleep problems, although he did note that Veteran reported having such symptoms during his service.  

The Board notes that an examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, and, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Such a conclusion "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Id.  Absent an adequate basis, such an opinion is inadequate for resolving a claim.  Id.  Additionally, the Court's holding in Daves v. Nicholson, 21 Vet. App. 46 (2007), requires that reasonable tests and other examinations be provided when necessary to render a meaningful medical opinion.  See also Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Where a medical examiner indicates that a medical opinion cannot be provided in the absence of information that may be reasonably obtained, the duty to assist requires that efforts be made to acquire such information.  See id.

In this case, there is no indication that further evidence could be obtained or that further is even required in order for an adequate medical opinion to be rendered with respect to the likelihood that the Veteran's current sleep apnea was incurred during service.  Accordingly, absent a clear explanation as to why the March 2009 VA examiner could not provide an opinion without resort to speculation, this opinion offers little probative value.  Nonetheless, the Board finds that remand for additional examination is not necessary in this case where the record contains an adequate and probative opinion provided by Dr. Thomason.  Therefore, the Board affords greater probative weight to Dr. Thomason's opinion.

Based on the foregoing, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for sleep apnea.  The aforementioned evidence establishes a current diagnosis of sleep apnea and that the Veteran experienced sleep apnea during service.  Finally, Dr. Thomason's opinion provides a link, established by medical evidence, that the Veteran's current sleep apnea was incurred during his active service.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for sleep apnea is granted.  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


